DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both the “wireless panel” Para. [25] on page 6 and the “wireless connection system” in Fig. 7.
The drawings are objected to because in Fig. 7, the term “embeded” is misspelled in two locations.
The drawings are objected to because in Fig. 7, the term “accellerometer” is misspelled.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electromyographic sensor” of claims 1, 8, and 16; and the “inertial sensor” of claims 3, 17, and 20 must be shown or the feature(s) canceled from the claim(s).  Further, the drawings do not show the “electromyographic sensor” and “inertial sensor” in the same device, as recited by claims 3 and 17.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 contains the implied language “the disclosure relates.”  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein the processor allows for the real-time processing” as recited in claim 1 line 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the threshold level at which muscle activity become abnormal.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-10, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2014/0276270 to Ludlow et al (herein Ludlow) in view of US Pat. Pub. 2013/0041296 to Tass et al (herein Tass).
Regarding claim 1, Ludlow discloses a system for treating a patient having focal dystonia of the head, neck or voice (system 100, Fig. 1A), the system comprising: a device including: a collar (band 101, Fig. 1); first and second vibrators supported by and spaced along the collar (first and second vibrational transducer 154a, 154b, Fig. 1B); wherein the vibrators are configured to deliver amplitudes between 0.5 and 15 G (vibrational transducers 154a, 154b apply amplitudes between 1 µm to 2 mm which translates to 0.3 G-58G, Para. [0124]) at a frequency between 2-120 Hz (vibrational transducers 154a, 154b can operate between 20 and 130 Hz, Para. [0006]); a processor (control box 160 including at least adjustment controls 164, Paras. [0081] and [0082]) configured to receive signals of the abnormal levels of muscle activity (sensor 108 may be an accelerometer sending signals to control box 164, Para. [0081], Fig. 1A), wherein an output of the processor is used to activate the first and second vibrators when abnormal levels of muscle activity is sensed (adjustment controls 164 is utilized to control vibrotactile stimulators 154a, 154b, Para. [0081], Fig. 1B), and a power source configured to provide power to the first and second vibrators (power supply 162, Para. [0079]).
Ludlow discloses the claimed invention including vibration at 20-130 Hz, which falls in the range of 2-120 Hz.  In the event if Ludlow’s vibration does not meet the 20-130 Hz limitation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the vibrational transducers operate at a lower frequency, since it has 
Ludlow, as modified above, does not disclose an electromyographic sensor configured to sense abnormal levels of muscle activity, wherein the processor configured to receive signals of the abnormal levels of muscle activity from the electromyographic sensor, wherein the processor allows for the real-time processing of signals from the electromyographic sensor and to classify the signals as abnormal.
However, Tass teaches a vibration stimulus device (200, Fig. 10) including an electromyographic sensor (measuring unit 16, Para. [0059], Fig. 10) configured to sense abnormal levels of muscle activity (measuring unit 16 may be an electromyography sensor, Para. [0059]), wherein the processor configured to receive signals of the abnormal levels of muscle activity from the electromyographic sensor (“the apparatus 200 additionally includes a measuring unit 16 which provides one or more measured signal taken at the patient and forwards them to the control unit 10.  Provision can be made that the control unit 10 controls the stimulation units 11 to 14 using the measured signals taken by the measuring unit 16,” Para. [0058], Fig. 10), wherein the processor allows for the real-time processing of signals from the electromyographic sensor and to classify the signals as abnormal (control unit 10 utilizes signals from measuring unit 16 to determine parameters of the patient, Para. [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Ludlow to include 
Regarding claim 5, the modified Ludlow discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Ludlow further discloses wherein a position of the first and second vibrators on the collar is adjustable (vibrational stimulators are secured to the band 101 and can be adjusted thereon, Para. [0088]).
Regarding claim 6, the modified Ludlow discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Ludlow further discloses the system further comprising a control unit (control box 160, Fig. 1B) configured for a user to manually activate the first and second vibrators (actuator 103 working in coordination with the control box 160 allows a user to turn the device on/off, Para. [0057]).
Regarding claim 7, the modified Ludlow discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Ludlow further discloses wherein the system is configured to provide continuous vibration via the vibrators when the device is turned on for an adjustable time interval between 1-15 minutes (the device can be used in an adjustable time period ranging between 0.5 seconds through 30 minutes, Para. [0015]).
Regarding claim 8, Ludlow discloses a method of treating symptoms of focal dystonia of a head, a neck and a voice of a patient (the system 100 applies vibration to the larynx area of the patient, Fig. 1B), the method comprising the steps of: providing a device comprising a collar (band 101, Fig. 1B) including two vibrators (first and second vibrational transducer 154a, 154b, 
Ludlow discloses the claimed invention except for vibrations at 2-120 Hz, but discloses vibrations at 20-130 Hz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the vibrational transducers operate at a lower frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and it appears that the vibrational transducers would perform equally as well at 2-120 Hz.  In re Aller, 105 USPQ 233.
Ludlow discloses a sensor (sensor 108), but does not disclose wherein the sensor is an electromyographic sensor.
However, Tass teaches a vibration stimulus device (200, Fig. 10) including an electromyographic sensor (measuring unit 16 may be an electromyography sensor, Para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Ludlow to include an electromyographic sensor as taught by Tass in order to utilize a well-known sensor type with the expected result of detecting electrical signals associated with muscle activity.
Regarding claim 9, the modified Ludlow discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Ludlow further discloses wherein a control unit is provided (control box 160, Fig. 1B), wherein the step of activating the vibrators is controlled with the control unit (control box 160 including actuator 103 turns the vibration on/off, Para. [0057]); wherein the control unit includes a mobile phone application, a tablet application or computer software (a smart phone can be used as a control application, Para. [0081]).
Regarding claim 10, the modified Ludlow discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Ludlow further discloses wherein the two vibrators are activated continuously; wherein continuously is defined as a range between 1 minute and 2 hours (the device can be used in an adjustable time period ranging between 0.5 seconds through 30 minutes, Para. [0015]).
Ludlow discloses the claimed invention except for the time range 1 minute to 2 hours, but discloses 0.5 seconds through 30 minutes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to increase the vibration application period, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and it appears that the time range would perform equally as well at 1 minute to 2 hours.  In re Aller, 105 USPQ 233.
Regarding claim 18, the modified Ludlow discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Ludlow further discloses wherein the two vibrators are positioned superficially on opposing sides of thyroid cartilage of the larynx of the patient (vibrational transducers 154a, 154b can be adjusted on band 101, and are positioned on the neck, Fig. 1B). 
Regarding claim 19, the modified Ludlow discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Ludlow further discloses wherein the two vibrators are positioned on the neck above sternocleidomastoid or trapezius muscles of the neck (system 100 is designed to be worn on the neck, which is above the trapezius, Fig. 1B).

Claims 2, 11, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Ludlow and Tass, as applied to claims 1 and 8 above, and further in view of US Pat. Pub. 2018/0321056 to Yoo et al (herein Yoo).
Regarding claim 2, the modified Ludlow discloses all the limitations, as discussed above with respect to the rejection of claim 1.  Ludlow does not disclose wherein the device is configured to automatically activate the vibrators when the patient speaks.
However, Yoo teaches a vibrating haptic device (100, Fig. 1) including wherein the device is configured to automatically activate the vibrators when the patient speaks (vibrating haptic device 100 may be fully-voice activated, Para. [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrational transducers of 
Regarding claim 11, the modified Ludlow discloses all the limitations, as discussed above with respect to the rejection of claim 8.  Ludlow does not disclose wherein the step of activating is conducted automatically when the patient speaks.
However, Yoo teaches a vibrating haptic device (100, Fig. 1) including wherein the step of activating is conducted automatically when the patient speaks (vibrating haptic device 100 may be fully-voice activated, Para. [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrational transducers of modified Ludlow to be voice activated as taught by Yoo in order to eliminate the need for manual coordination of vibration with speech.
Regarding claim 16, the now modified Ludlow discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.
Modified Ludlow further discloses wherein the electromyographic sensor (Tass measuring unit 16 being an electromyographic sensor, Para. [0059]) further senses when the patient speaks (Yoo utilizes sensors to automatically activate when speech is detected, Para. [0077]).

Claims 3-4 and 12-17 rejected under 35 U.S.C. § 103 as being unpatentable over Ludlow, Tass and Yoo, as applied to claims 2 and 11 above, and further in view of US Pat. Pub. 2017/0007497 to Ludlow (herein Ludlow ‘497).
Regarding claim 3, the now modified Ludlow discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  Ludlow, as modified above, does not disclose wherein the device includes an inertial sensor configured to detect when the patient wearing the device is speaking.
However, Ludlow ‘497 teaches a vibratory cough suppression device (Fig. 5) including wherein the device includes an inertial sensor configured to detect when the patient wearing the device is speaking (vibration sensor 768 may include an inertial detection system to detect vibration in the user’s throat, Para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Ludlow to include an inertial sensor as taught by Ludlow ‘497 in order to increase coordination between vibrations in the throat and the applied external vibration.
Regarding claim 4, the now modified Ludlow discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  Ludlow, as modified above, does not disclose wherein the device is configured to automatically cease vibration produced from the vibrators when the patient stops speaking.
However, Ludlow ‘497 teaches a vibratory cough suppression device (Fig. 5) including wherein the device is configured to automatically cease vibration produced from the vibrators when the patient stops speaking (vibrators 420 are activated by sensing cough vibrations and may ceases operation when no vibration detected, Para. [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Ludlow to 
Regarding claim 12, the now modified Ludlow discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.  Ludlow, as modified above, does not disclose wherein the device is configured to automatically cease vibration produced from the vibrators when the patient stops speaking.
However, Ludlow ‘497 teaches a vibratory cough suppression device (Fig. 5) including wherein the device is configured to automatically cease vibration produced from the vibrators when the patient stops speaking (vibrators 420 are activated by sensing cough vibrations and may ceases operations when no vibration detected, Para. [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Ludlow to include automatic cessation as taught by Ludlow ‘497 in order to increase coordination between vibrations in the throat and the applied external vibration.
Regarding claim 13, the now modified Ludlow discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.
Modified Ludlow further discloses wherein the vibrators produce the vibration 0.1 seconds or less after the patient speaks (when activated by Yoo’s voice activation, Ludlow has no delay between activation and start of vibration, Ludlow Para. [0089]).
Regarding claim 14
However, Ludlow ‘497 teaches a vibratory cough suppression device (Fig. 5) including wherein the device includes a microphone provided in the collar to sense when the patient speaks (vibration sensor 530 may include a microphone, Para. [0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Ludlow to include a microphone as taught by Ludlow ‘497 in order to increase coordination between vibrations in the throat and the applied external vibration.
Regarding claim 15, the now modified Ludlow discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.  Ludlow, as modified above, does not disclose wherein the device includes an accelerometer provided in the collar to sense when the patient speaks.
However, Ludlow ‘497 teaches a vibratory cough suppression device (Fig. 5) including wherein the device includes an accelerometer provided in the collar to sense when the patient speaks (vibration sensor 530 may include an accelerometer, Para. [0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Ludlow to include an accelerometer as taught by Ludlow ‘497 in order to increase coordination between vibrations in the throat and the applied external vibration.
Regarding claim 17
However, Ludlow ‘497 teaches a vibratory cough suppression device (Fig. 5) including wherein the device includes an inertial sensor to sense when the patient speaks (vibration sensor 530 may include an inertial sensor, Para. [0042]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Ludlow to include an inertial sensor as taught by Ludlow ‘497 in order to increase coordination between vibrations in the throat and the applied external vibration.

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Ludlow in view of Ludlow ‘497.
Regarding claim 20, Ludlow discloses a system for treating a patient having focal dystonia of the head, neck or voice (system 100, Fig. 1A), the system comprising: a device including: a collar (band 101, Fig. 1); at least two vibrators supported by and spaced along the collar (first and second vibrational transducer 154a, 154b, Fig. 1B); wherein the vibrators are configured to deliver amplitudes between 0.5 and 15 G (vibrational transducers 154a, 154b apply amplitudes between 1 µm to 2 mm which translates to 0.3 G-58G, Para. [0124]) at a frequency between 2-120 Hz (vibrational transducers 154a, 154b can operate between 20 and 130 Hz, Para. [0006]); and a power source configured to provide power to the first and second vibrators (power supply 162, Para. [0079]).
Ludlow discloses the claimed invention except for vibrations at 2-120 Hz, but discloses vibrations at 20-130 Hz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the vibrational transducers operate at a lower frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
Ludlow, as modified above, does not disclose the system including an inertial sensor configured to sense when the patient is speaking.
However, Ludlow ‘497 teaches a vibratory cough suppression device (Fig. 5) including wherein the device includes an inertial sensor configured to detect when the patient wearing the device is speaking (vibration sensor 768 may include an inertial detection system to detect vibration in the user’s throat, Para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Ludlow to include an inertial sensor as taught by Ludlow ‘497 in order to increase coordination between vibrations in the throat and the applied external vibration.

Response to Arguments
Applicant’s arguments with respect to the drawing objection regarding reference character “18” have been fully considered and are persuasive.  The drawing objection has been withdrawn. 
Applicant’s arguments with respect to rejection of claim 1 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785